Citation Nr: 0305458	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-09 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to an increased rating for ischemic heart 
disease, currently evaluated as 30 percent disabling.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had recognized service from December 8, 1941, to 
August 6, 1942, and from August 15, 1945, to December 14, 
1945.  He was a prisoner of war of the Japanese government 
from April 9 to August 6, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
which the RO denied an increased rating for ischemic heart 
disease and denied service connection for hypertension.  The 
veteran disagreed with the RO's decision regarding the 
evaluation of ischemic heart disease.  


FINDING OF FACT

The veteran's ischemic heart disease is currently manifested 
by a workload of 5-6 METs, shortness of breath after walking 
2 kilometers, left ventricular hypertrophy with strain 
pattern and ejection fraction of 83 percent, but no murmurs 
or evidence of an episode of acute congestive heart failure 
within the past year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ischemic heart disease, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 
(Diagnostic Code 7005) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The Board has considered all the evidence of record, a 
summary of which is set out below.  The claims file includes 
reports of two VA examinations, dated in January 2000 and 
January 2001.  The first relates that the veteran can walk 1 
kilometer with stops, climb stairs up to the second floor, 
participate in walking exercises at home, and feed his 
chicken and pet dogs.  The report notes clear breath sounds 
with no rales and a regular heart rhythm with no murmur.  The 
neck veins were not engorged; there was no orthopnea or pedal 
edema.  The examiner diagnosed hypertensive arteriosclerotic 
heart disease, not in failure, with regular rhythm, left 
ventricular hypertrophy, METs of 6 and left ventricular 
ejection fraction of 83 percent.  The second report is dated 
in January 2001 and shows complaints of blood pressure 
elevation, and shortness of breath.  He has shortness of 
breath and chest heaviness when he walks for about 2 
kilometers.  He can do ordinary physical activities and more 
than light manual labor.  The examiner noted regular rhythm 
of the heart with no murmur, apical beat at the 5th left mid-
clavicular line and no evidence of congestive heart failure.  
The diagnoses were hypertensive arteriosclerotic heart 
disease with left ventricle with strain pattern not in 
failure and 5-6 METs.

Private medical records have been included in the claims 
file.  There are two certificates and a record from G.M., 
M.D. showing consultation for myocardial ischemia in June 
1998, January 2000, and August 2000.  A Brief Summary Sheet 
shows admission to a private hospital in July 2000 due to 
moderate to severe recurrent abdominal pain, with some 
radiation to the back with an onset three to four days 
earlier.  An extra-hepatic biliary tract obstruction probably 
secondary to a distal common duet stone and cholelithiasis 
was found.  

The RO evaluated the veteran's ischemic heart disease as 30 
percent disabling under Diagnostic Code 7005, 38 C.F.R. 
§ 4.104 (2002).  A 30 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where there 
is a workload of greater than 5 metabolic equivalents (METs) 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2002).

The Board finds the veteran's symptoms do not warrant a 
disability rating in excess of 30 percent.  The evidence does 
not show that the veteran experienced an episode of acute 
congestive heart failure in the years previous to the 
examinations or that he has left ventricular dysfunction with 
an ejection fraction between 30 and 50 percent.  Similarly, 
the veteran's METs were evaluated at 6 and at 5-6, an amount 
greater than that warranting a 60 percent evaluation.  
Consequently, the veteran's symptoms do not more nearly 
approximate the higher 60 percent rating.  

Additionally, the evidence does not reflect that the 
veteran's ischemic heart disease has caused marked 
interference with employment (i.e., beyond that already 
contemplated under the schedular criteria in the currently 
assigned 30 percent rating), or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards, such that consideration of 
an extra-schedular rating is warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  In this regard, although there is 
evidence that the veteran was hospitalized in 1998 for high 
blood pressure, there is no evidence of any recent 
hospitalization related to ischemic heart disease.  
Furthermore, the evidence does not show that this particular 
disability interferes with the veteran's ability to maintain 
employment beyond that contemplated in the schedular 
criteria.  The claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
December 2000 which requested the veteran send competent 
medical or lay evidence showing that his service-connected 
ischemic heart disease has increased in severity and the 
complete clinical records of treatment from all healthcare 
providers who have examined him for his heart condition for 
the past year.  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of whose obligation it was to produce evidence 
to substantiate the claim by way of the letter noted above.  
That letter advised the veteran of what VA would do and what 
he should do with respect to substantiating his claim.  The 
veteran was notified of the new obligations under VCAA and 
its implementing regulations in the December 2000 letter and 
a January 2001 letter on a separate issue.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to identify any healthcare providers who treated 
his heart disease.  The RO attempted to obtain records from 
several healthcare providers.  The veteran was also provided 
with two VA examinations.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for ischemic heart disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

